DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 and 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,661,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘112 Patent claims anticipate the instant application claims, as detailed here: 

Double Patenting Claim Comparison Chart
Claim No.
Instant Application
Claim No.
US Pat. 10,661,112
2.
An exercise machine including: an actuator; a motor; a cable coupled between the actuator and the motor;
1.

An exercise machine including: an actuator; a motor, wherein the motor is of pancake style and the machine is of low relative depth; a 

a motor controller coupled to the motor;

a motor controller coupled to the motor;

a filter coupled to the motor controller, configured to: receive an information related to a position of the actuator,

a filter coupled to the motor controller, configured to: receive an information related to the position of the actuator;

wherein the information related to a position of the cable includes a plurality of points in time to obtain velocity of the cable;
3.
wherein the information related to the position of the cable includes a plurality of points in time to derive velocity of the cable.

and provide an input to the motor controller to adjust torque on the motor such that a strength curve is implemented relative to the position of the actuator.
1.
and provide an input to the motor controller to adjust torque on the motor such that a strength curve is implemented relative to the position of the actuator,
3.
The exercise machine of claim 2, wherein the actuator is a handle, the filter is a digital filter, and the motor is a three phase motor.
2.
The exercise machine of claim 1, wherein the actuator is a handle, the filter is a digital filter, and the motor is a three phase motor.



4.
The exercise machine of claim 2, wherein the filter is further configured to receive a second information related to the force applied on the cable.
4.
The exercise machine of claim 1, wherein the filter is further configured to receive a second information related to the force applied on the cable.


5.
The exercise machine of claim 2, wherein the strength curve is a constant torque filter, at least in part driving the actuator with a constant torque.
5.
The exercise machine of claim 1, wherein the strength curve is a constant torque filter, at least in part driving the actuator with a constant torque.
6.
The exercise machine of claim 2, wherein the strength curve is a weight stack filter, at least in part mirroring a behavior of a weight machine with a weight stack to the actuator.
6.
The exercise machine of claim 1, wherein the strength curve is a weight stack filter, at least in part mirroring a behavior of a weight machine with a weight stack to the actuator.
7.
The exercise machine of claim 2, wherein the strength curve is a weight stack filter, at least in part mirroring a behavior of a weight machine with a weight stack with at least ten pounds of accuracy to the actuator.
7.
The exercise machine of claim 1, wherein the strength curve is a weight stack filter, at least in part mirroring a behavior of a weight machine with a weight stack with at least ten pounds of accuracy to the actuator.
	
8.
The exercise machine of claim 2, wherein the strength curve is a momentum free weight stack filter, at least in part mirroring a behavior of a weight machine with a weight stack without momentum to the actuator.
8.
The exercise machine of claim 1, wherein the strength curve is a momentum free weight stack filter, at least in part mirroring a behavior of a weight machine with a weight stack without momentum to the actuator.

	
9.
The exercise machine of claim 2, wherein the strength curve is a momentum free weight stack 

The exercise machine of claim 1, wherein the strength curve is a momentum free weight stack filter, 
10.
The exercise machine of claim 2, wherein the strength curve is a momentum free weight stack filter, at least in part mirroring a behavior of a weight machine with a weight stack without momentum to the actuator, wherein the filter is further configured to calculate an actuator friction being applied to the actuator; and compensate for the actuator friction being applied.
10.
The exercise machine of claim 1, wherein the strength curve is a momentum free weight stack filter, at least in part mirroring a behavior of a weight machine with a weight stack without momentum to the actuator, wherein the filter is further configured to calculate an actuator friction being applied to the actuator; and compensate for the actuator friction being applied.
11.
The exercise machine of claim 2, wherein the strength curve is a momentum free weight stack filter, at least in part mirroring a behavior of a weight machine with a weight stack without momentum to the actuator, wherein the filter is further configured to calculate an 

The exercise machine of claim 1, wherein the strength curve is a momentum free weight stack filter, at least in part mirroring a behavior of a weight machine with a weight stack without momentum to the actuator, wherein the filter is further configured to calculate an actuator friction being applied to the 
12.
The exercise machine of claim 2, wherein the strength curve includes an asymmetry, at least in part providing eccentric loading service to the actuator.
12.
The exercise machine of claim 1, wherein the strength curve includes an asymmetry, at least in part providing eccentric loading service to the actuator.
13.
The exercise machine of claim 2, wherein the strength curve includes a dynamic spotter protocol, at least in part providing a weight spotter service to the actuator
13.
The exercise machine of claim 1, wherein the strength curve includes a dynamic spotter protocol, at least in part providing a weight spotter service to the actuator.
	
14.
The exercise machine of claim 2, wherein the strength curve includes a dynamic repetition protocol, at least in part providing at least one of the following to the actuator: a pyramid service, an escalation service, a ladder service, and a drop service.
14.
The exercise machine of claim 1, wherein the strength curve includes a dynamic repetition protocol, at least in part providing at least one of the following to the actuator: a pyramid service, an escalation service, a ladder service, and a drop service.





15.
wherein the strength curve comprises a dynamic nonlinear strength curve that changes over time.
15.
The exercise machine of claim 1, wherein the strength curve comprises a dynamic nonlinear strength curve that changes over time.


16.
The exercise machine of claim 2, wherein the motor is an AC induction motor.


17.
The exercise machine of claim 2, wherein the filter is further configured to Application Serial No. 16/737,684 Attorney Docket No. RIPTPOOICI3compute motor position based on sensor fusion comprising a high speed sensor to determine motor position at high speed and a low speed sensor to determine motor position at low speed.
16.
The exercise machine of claim 1, wherein the filter is further configured to compute motor position based on sensor fusion comprising a high speed sensor to determine motor position at high speed and a low speed sensor to determine motor position at low speed.
18.
The exercise machine of claim 2, wherein the filter is further configured to compute motor position based on sensor fusion comprising a magnet sensor to determine motor position based on magnetism and an optical sensor to determine motor position based on optics.
17.
The exercise machine of claim 1, wherein the filter is further configured to compute motor position based on sensor fusion comprising a magnet sensor to determine motor position based on magnetism and an optical sensor to determine motor position based on optics.
19.
The exercise machine of claim 2, wherein the motor is of pancake style and the machine is of low relative depth.
1.
wherein the motor is of pancake style and the machine is of low relative depth
20.
The exercise machine of claim 2, wherein the motor is of pancake style and the machine is of low relative depth for at least one of the following: wall mounting and floor mounting.
18.
The exercise machine of claim 1, wherein the machine is of low relative depth for at least one of the following: wall mounting and floor mounting.
21.
The exercise machine of claim 2, wherein the motor controller is coupled to a user input device, wherein the user input device includes at least one of the following: a touch screen, buttons, and dials.
19.
The exercise machine of claim 1, wherein the motor controller is coupled to a user input device, wherein the user input device includes at least one of the following: a touch screen, buttons, and dials.
22.
The exercise machine of claim 2, wherein the motor controller is coupled to a user feedback device, wherein the user feedback device includes at least one of the following: a screen, lights, a haptic feedback, an audible sound generator, and a speaker.
20.
The exercise machine of claim 1, wherein the motor controller is coupled to a user feedback device, wherein the user feedback device includes at least one of the following: a screen, lights, a haptic feedback, an audible sound generator, and a speaker.

23.
The exercise machine of claim 2, wherein the strength curve is a filter effectuating two or more of strength curves.
21.
The exercise machine of claim 1, wherein the strength curve is a filter effectuating two or more of strength curves.
24.
The exercise machine of claim 2, wherein the machine makes user adjustments based on the performance of the user.
22.
The exercise machine of claim 1, wherein the machine makes user adjustments based on the performance of the user.
25.
The exercise machine of claim 2, wherein the filter compensates for at least one of the following: friction, positive velocity, negative velocity, momentum, inertia, and kinetic energy.
23.
The exercise machine of claim 1, wherein the filter compensates for at least one of the following: friction, positive velocity, negative velocity, momentum, inertia, and kinetic energy.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2, 4-6, 8, 12-15, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Deaconu (US PGPub. 2011/0172058). Deaconu describes the same invention as claimed, including: An exercise machine including: an actuator (handle 220); a motor (140); a cable (230) coupled between the actuator and the motor (Fig. 2); a motor controller (130) coupled to the motor; a filter (120) coupled to the motor controller, configured to: receive an information related to a position of the actuator (via sensors 150, see para. 73: “Optional sensors provide feedback information about the subject 110 and/or the state of a current exercise movement, such as a position of a moveable element of the resistance system, a force applied to a portion of the exercise system 100, the subject's heart rate, and/or the subject's blood pressure. Signal from the sensors 150 are optionally fed in a feedback system or loop to the program 120 and/or directly to the controller 130.”), wherein the information related to a position of the cable includes a plurality of points in time to obtain velocity of the cable (para. 108: “One or more sensors are optionally used to control rate of movement of the resistive cable. For example, the electric motor 240 is optionally configured with an encoder that allows for determination of how far the cable has moved. The encoder optionally provides input to the controller 130 which controls further movement of the actuator and/or motor turn, thereby controlling in a time controlled manner movement or position of the resistive cable.”); and provide an input to the motor controller to adjust torque on the motor such that a strength curve is implemented relative to the position of the actuator (para. 168: “The motor drive controller 130 is optionally connected to a microprocessor or computer and power electronics that are used to control the electric motor 240. The power electronics are connected to a power supply such as a battery or power outlet. The computer, the electric drive unit, and the sensors 150 optionally communicate with one another to form feedback control loops allowing the profile of the force and/or resistance applied to the operator 110. The computer optionally provides: a user interface, data storage and processing, and/or communication with other computers and/or a network.”).  
Regarding claim 4, wherein the filter is further configured to receive a second information related to the force applied on the cable (para. 115: “Since putting an object into motion takes an effort beyond the force needed to continue the motion, such as through a raising period of a bench press, the forces applied by the motor are optionally used to increase or decrease the applied force based on position of movement of the repetition. The encoder, a-priori knowledge, physical metrics, and/or direct measurement with a load cell, force transducer, or strain gage are optionally used in formulation of the appropriate resistance force applied by the electric motor 240 as a function of time.”).  
Regarding claim 5, wherein the strength curve is a constant torque filter, at least in part driving the actuator with a constant torque (para. 0087, “Referring now to FIG. 3, resistance profiles 300 are illustrated, where both the resistance and distance are in arbitrary units. For traditional free weight strength training, the external resistance profile is flat 310 as a function of distance. For example, on a bench press a loaded weight of 315 pounds is the resistance at the bottom of the movement and at the top of the movement where acceleration is zero” Also see Fig. 3, profile 310).  
accurate solution of F=mg+ma;”).  
Regarding claim 8, wherein the strength curve is a momentum free weight stack filter, at least in part mirroring a behavior of a weight machine with a weight stack without momentum to the actuator (para. 0102).  
Regarding claim 12, wherein the strength curve includes an asymmetry, at least in part providing eccentric loading service to the actuator (para. 156: “For example, muscle loading is controlled using the resistance force exerted on the bar by the electric motor. Position, velocity, and acceleration data are provided by an encoder on the motor and are used as feedback in the control system. For additional muscular overload, often more weight is lowered than can be raised. The lowering or eccentric phase of the exercise can be controlled in real-time for eccentric overload.”).  
Regarding claim 13, wherein the strength curve includes a dynamic spotter protocol, at least in part providing a weight spotter service to the actuator (para. 0064: “Referring now to FIG. 1, a block diagram of a motor equipped exercise system 100 is provided. As the exercise system 100 optionally provides resistance and/or assistance to a motion of user interface, such as a weightlifting bar or crank system, the motor equipped exercise system 100 is also referred to as a motor equipped resistance system, a resistance system, a motor equipped assistance system, and/or an assistance system. For clarity of presentation, examples provided herein refer to a resistance provided by a motor of the exercise system 100. However, the motor of the exercise system 100 is alternatively configured to provide assistance. Hence, examples referring to motor supplied resistance are non-limiting and in many cases the system is alternatively reconfigured to use motor supplied assistance in the range of motion of a particular exercise.”). 
Regarding claim 14, wherein the strength curve includes a dynamic repetition protocol, at least in part providing at least one of the following to the actuator: a pyramid service, an escalation service, a ladder service, and a drop service (para. 105, “step-up profile” is considered an “escalation” service).  
Regarding claim 15, wherein the strength curve comprises a dynamic nonlinear strength curve that changes over time (para. 105, “complex profile” such as “sequentially increasing, decreasing and increasing resistance”).  
Regarding claim 21, wherein the motor controller is coupled to a user input device, wherein the user input device includes at least one of the following: a touch screen, buttons, and dials (para. 154).  
Regarding claim 22, wherein the motor controller is coupled to a user feedback device, wherein the user feedback device includes at least one of the following: a screen, lights, a haptic feedback, an audible sound generator, and a speaker (display 492).  
Regarding claim 23, wherein the strength curve is a filter effectuating two or more of strength curves (Fig. 3, para. 0105).  
Regarding claim 24, wherein the machine makes user adjustments based on the performance of the user (paras. 0097-0098).  
.  

Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Deaconu (US PGPub. 2011/0172058). Deaconu describes the same invention as claimed, including: A method, comprising: receiving an information related to the position of an actuator (220) coupled to a cable (230) which is coupled to a motor (140); wherein the information related to a position of the cable includes a plurality of points in time to obtain velocity of the cable (para. 108); and using a filter (120) to provide an input to a motor controller (130) coupled to the motor, to adjust torque on the motor such that a strength curve is implemented relative to the position of the actuator (Fig. 3)

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Deaconu (US PGPub. 2011/0172058). Deaconu describes the same invention as claimed, including: A computer program product, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for: receiving an information related to the position of an actuator (220) coupled to a cable (230) which is coupled to a motor (140); wherein the information related to a position of the cable includes a plurality of points in time to obtain velocity of the cable (para. 108); and using a filter (120) to provide to a motor controller (130) coupled to the motor, to adjust torque on the motor such that a strength curve is implemented relative to the position of the actuator (Fig. 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deaconu (US PGPub. 2011/0172058) in view of Sellier (US Pat. 5,569,121). Deaconu describes the invention substantially as claimed, including wherein the actuator is a handle (220), the filter is a digital filter (120). However, Deaconu does not show the motor is a three phase motor or that the motor is an AC induction motor.
	Sellier, from the same field of endeavor, teaches that it is known in the art to provide a strength training device using a three phase AC induction motor to supply torque to resist the exercising efforts of the user (Sellier motor 10). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to utilize a 3-phase AC induction . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deaconu (US PGPub. 2011/0172058). Deaconu describes the invention substantially as claimed, including: wherein the strength curve is a weight stack filter, at least in part mirroring a behavior of a weight machine with a weight stack (para. 0101). However, Deaconu is silent as to the weight stack being mirrored having at least ten pounds of accuracy to the actuator.
Before the effective filing date of the claimed invention, it would have been obvious to simulate a weight stack with at least an accuracy of ten pounds. Ten pounds is a common increment of weight for conventional weight stack machines, so maintaining a ten-pound accuracy in the Deaconu device would allow simulation of a conventional weight stack. Therefore, if not already present in Deaconu, a person having ordinary skill in the art would have found it obvious to mirror a weight stack having at least ten pounds of accuracy, as doing so provides only the predictable result of simulating a conventional weight stack. 

Claims 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Deaconu (US PGPub. 2011/0172058) in view of Sauter (US PGPub. 2013/0095978). .
	Sauter, from the same field of endeavor, teaches a training apparatus using an AC motor to provide resistance to a user’s exercising efforts. Sauter teaches that it is known in the art to provide a correction factor to compensate for friction and mechanical inertia of the training apparatus (Sauter paras. 9-11). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to calculate a correction factor as taught by Sauter to compensate for friction and momentum of the system. Doing so provides the predictable result of providing a more consistent and realistic performance of the device to an exercising user. Therefore, it would have been prima facie obvious to modify Deaconu as taught by Sauter to obtain the invention as claimed. 

s 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deaconu (US PGPub. 2011/0172058) in view of Dolenti et al. (US PGPub. 2010/0001177). Deaconu describes the invention substantially as claimed, but does not show wherein the filter is further configured to compute motor position based on sensor fusion comprising a high speed sensor to determine motor position at high speed and a low speed sensor to determine motor position at low speed (claim 17) or wherein the filter is further configured to compute motor position based on sensor fusion comprising a magnet sensor to determine motor position based on magnetism and an optical sensor to determine motor position based on optics (claim 18).
Dolenti et al., from the same field of endeavor, teaches that it is known in the art to redundantly sense position and speed with an encoder (see ABSTRACT). 
Before an effective filing date of the claimed invention, it would have been obvious to employ redundant sensing systems on the device of Deaconu to leverage the inherent properties of each sensing system to optimize responsiveness of the Deaconu system. Doing so provides the predictable result of optimizing the performance of the Deaconu motor in response to sensor inputs. Therefore, it would have been prima facie obvious to redundantly sense speed and position in the Deaconu system as required by the instant claim. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deaconu (US PGPub. 2011/0172058) in view of Taft et al. (US PGPub. 2018/0021614). Deaconu describes the invention substantially as claimed, but does not expressly show wherein the motor is of pancake style and the machine is of low relative depth or .
Taft et al., from the same field of endeavor, teaches a resistance mechanism for an exercise apparatus including a pancake style motor (45) configured to supply resistance to a low relative depth exercise machine (Fig. 15A-B embodiment) for wall mounting (see Fig. 15A-B). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to substitute the motor of Taft et al. for that of Deaconu. Doing so provides the predictable result of making the device compact and wall-mountable to save space. Therefore, it would have been prima facie obvious to modify Deaconu as taught by Taft et al. to obtain the invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784